Citation Nr: 1412968	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  10-42 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.  

2.  Entitlement to an initial rating higher than 10 percent for tinnitus.  

3.  Entitlement to an initial rating higher than 10 percent for shell fragment wound to the neck, muscle group XXIII.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to May 1970.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The issue of entitlement to service connection for a cervical spine disability also claimed as secondary to the service connected shell fragment wound to the neck, muscle group XXIII, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The Board has reviewed the Virtual VA and VBMS paperless claims processing systems and has included evidence pertinent to the appeal in the decision therein.


FINDINGS OF FACT

1.  On VA audiometric examination in April 2010, the right ear had an average decibel loss of 43.75 with speech recognition of 100 (Level I).  The left ear had an average decibel loss of 43.75 with a speech recognition score of 100 percent (Level I).  

2.  The Veteran's service connected tinnitus is assigned a 10 percent evaluation, the maximum schedular evaluation authorized under Diagnostic Code 6260.

3.  The muscle injury resulting from shell fragment wound to the neck, muscle group XXIII is productive of no more than moderate impairment.



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2013).

2.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.87, Diagnostic Code 6260; Smith v. Nicholson, 451 F.3d 1344 Fed. Cir. 2006.

3.  The criteria for a rating in excess of 10 percent for shell fragment wound to the neck, muscle group XXIII have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.55, 4.56, 4.73, Diagnostic Code 5323.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in January 2009, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  The appeal was most recently readjudicated in the August 2012 Supplemental Statement of the Case. 

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records and VA examinations.  Virtual VA records have also been reviewed.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.  

The Board notes that the Veteran was scheduled for a VA audiological examination in June 2012.  The Board notes, however, that he failed to report for the examination and he has not offered any cause for his failure to report.  Although the Veteran's representative has requested that he be afforded another examination, the Board notes that there is no claim of a worsening of his hearing loss since his last VA examination and no evidence has been presented giving an indication of such.  Moreover, the Veteran has not indicated a willingness to report for another examination.  Accordingly, the Board finds that another examination is not warranted.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merit of the claims.

ANALYSIS 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Bilateral hearing loss

The Veteran's service connected bilateral hearing loss disability has been rated by the RO as noncompensable under the provisions of Diagnostic Code 6100.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The severity of a hearing loss disability is determined by applying the criteria set forth at 38 C.F.R. § 4.85.  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone hearing threshold level, as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz, or cycles per second, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85(a), (d). 

Table VI, "Numeric Designation of Hearing Impairment Based on Pure tone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  38 C.F.R. § 4.85(b). 

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, while the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect. 38 C.F.R. § 4.85(e).  In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment.  Under its provisions, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86.

The February 2009 audiological evaluation revealed an average right ear pure tone decibel loss of 41.25 with speech recognition of 98 percent.  This corresponds to a numeric designation of Level I hearing in the right ear.  38 C.F.R. § 4.87, Table VI.  The Veteran had a left ear average pure tone decibel loss of 41.25 with speech recognition of 100 percent.  These findings are consistent with Level I hearing in the left ear.  These combined numeric designations result in a rating of no higher than 0 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.  

The April 2010 audiological evaluation revealed an average right ear pure tone decibel loss of 43.75 with speech recognition of 100 percent.  This corresponds to a numeric designation of Level I hearing in the right ear.  38 C.F.R. § 4.87, Table VI.  The Veteran had a left ear average pure tone decibel loss of 43.75 with speech recognition of 100 percent.  These findings are consistent with Level I hearing in the left ear.  These combined numeric designations result in a rating of no higher than 0 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.  

As shown above, the VA audiometric examinations support a noncompensable rating for the Veteran's bilateral hearing loss disability and no more.  The Board notes that the Veteran's assertions that his hearing has deteriorated are credible.  In determining the actual degree of disability, however, the examination findings are more probative of the degree of impairment.  Moreover, as noted above, the Court has noted that the assignment of disability ratings for hearing impairment is derived at by a mechanical application of the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann, supra.  In this case, the numeric designations produce no more than a 0 percent disability evaluation.  38 C.F.R. Part 4 Diagnostic Code 6100. 

Furthermore, the Board notes that the appellant does not have an exceptional pattern of hearing as defined by 38 C.F.R. § 4.86 given that the results of audiology testing do not show puretone thresholds at all four of the specific frequencies of 55 decibels or more.  The results also fail to show that the pure tone threshold were 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz.  Accordingly, the 0 percent rating assigned accurately reflects the degree of the appellant's service-connected hearing impairment.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, § 4.85, Diagnostic Code 6100.

Based on the foregoing, a compensable rating for bilateral hearing loss must be denied.  Although the Veteran asserts that his hearing loss is worse than evaluated, the medical evidence prepared by a skilled neutral professional is more probative. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Tinnitus 

Service connection for tinnitus was granted in a March 2009 rating decision, and the RO assigned a 10 percent disability evaluation under 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  The Veteran appeals the assignment of the 10 percent rating.  He contends that his tinnitus is "very bad" and that he has it in both ears.  Under 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, however, a veteran is limited to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  In this case, the Veteran has been assigned a 10 percent rating for tinnitus. This is the maximum schedular rating available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260. As there is no legal basis upon which to award an increased schedular evaluation for tinnitus, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Shell fragment wound to the neck, muscle group XXIII

The Veteran appeals the assignment of an evaluation of 10 percent disabling for shell fragment wound to the neck, muscle group XXIII.  The Veteran's disability is rated under 38 C.F.R. § 4.73, Diagnostic Code 5323.

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions.  38 C.F.R. § 4.55(b).  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73. 

The severity of the muscle disability is determined by application of criteria at 38 C.F.R. § 4.56.  First, an open comminuted fracture with muscle or tendon damage will be rated as severe, unless (for locations such as the wrist or over the tibia) the evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a).  A through and through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c). 

Under diagnostic codes 5301 to 5323, muscle injury disabilities are rated as slight, moderate, moderately severe, or severe according to criteria based on the type of injury, the history and complaint, and objective findings.  38 C.F.R. § 4.56(d). 

A slight muscle disability is one where the injury was a simple wound of muscle without debridement or infection.  The service department record would show a superficial wound with brief treatment and return to duty.  There would be healing with good functional results.  There are no cardinal signs or symptoms of muscle disability as denied in 38 C.F.R. § 4.56(c).  Objectively, there would be a minimal scar, with no evidence of fascial defect, atrophy, or impaired tonus.  There would be no impairment of function, or metallic fragments retained in muscle tissue. 

A moderate muscle disability is one where the injury was either through and through, or a deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the effect of high velocity missile, residuals of debridement, or prolonged infection.  The service department record (or other evidence) would show in service treatment for the wound.  There would be a consistent complaint of one or more of the cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, the entrance (and if present, exit) scars would be small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side would be present. 

A moderately severe muscle disability is one where the injury was either through and through, or a deep penetrating wound by a small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), and, if present, an inability to keep up with work requirements.  Objectively, the entrance (and if present, exit) scars would indicate the track of missile through one or more muscle groups.  There would be indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 

A severe muscle disability is one where the injury was either through and through, or a deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or one with a shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), which would be worse than that shown for moderately severe injuries, and, if present, an inability to keep up with work requirements.  Objectively, there would be ragged, depressed and adherent scars, indicating wide damage to muscle groups in the missile track.  Palpation would show loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles would swell or harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side would indicate severe impairment of function.  If they happen to be present, the following would also be signs of severe muscle injury: (A) x-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Initially, the Board notes that while the RO has rated the Veteran's disability under Diagnostic code 5313, the record indicates that such is an administrative error and that the proper rating code is Diagnostic Code 5323.  Therefore, the Board will limit its analysis to the criteria used to evaluate injuries to Muscle Group XXIII rather than Muscle Group XIII.

In this case, the Board finds that a rating higher than 10 percent is not warranted for residuals of the shell fragment wounds of the right forearm under Diagnostic Code 5323.  To warrant a higher, 20 percent rating under Diagnostic Code 5323, the evidence must show moderately severe muscle injury.  In this case, the Board finds that the shell fragment wounds are not equivalent to through and through, or a deep penetrating wound by a small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  

The Veteran's service treatment records reflect that in November 1969 he sustained a fragment wound to the back of the neck.  X rays revealed the fragment was in the superficial soft tissue.  He was cleared to return to duty that day.  

The April 2009 VA examination disclosed no evidence of a scar; however, cervical spine x-ray results showed metallic density.  Examination of muscle group XXIII revealed there was no loss of deep fascia or muscle substance.  There was also no impairment of muscle tone and no muscle wound or muscle herniation was present.  Muscle strength for group XXIII was graded as five and there were no signs of lowered endurance or impaired coordination.  There was cervical spine flexion to 45 degrees, extension 45 degrees, right lateral flexion 45 degrees, left lateral flexion 45 degrees, right rotation 80 degrees, and left rotation 80 degrees.  The joint function of the spine was additionally limited by pain and fatigue with pain as the major functional impact.  The joint function, however, was not additionally limited in degrees.  Examination of the cervical spine showed no evidence of radiating pain on movement, muscle spasms, tenderness, or ankylosis.  Status post shell fragment wound to the neck with residuals of metallic foreign object and cervical strain was diagnosed.  

During the February 2010 VA examination, the Veteran reported stiffness in his neck but no pain.  It was noted that he had a shrapnel injury to the back of the neck.  The wound was not through and through, initially infected before healing and there was no associated bone, nerve, vascular or tendon injuries.  No scars were present.  There was cervical spine flexion to 35 degrees, extension 25 degrees, right lateral flexion 35 degrees, left lateral flexion 35 degrees, right rotation 35 degrees, and left rotation 30 degrees.  He had no neck pain, decreased coordination, increased fatigability, weakness and/or uncertainty of movement.  

The June and July 2012 VA examinations revealed flexion to 45 degrees or greater, extension 45 degrees or greater, left and right lateral flexion 40 degrees with pain, and left and right lateral rotation 80 degrees or greater.  There was no additional limitation in range of motion following repetitive use testing and/or any functional loss and/or functional impairment of the cervical spine.  He had muscle strength within normal limits.  X-rays noted multiple minute scattered foreign bodies indicating intermuscluar trauma and explosive effect of the missile, location muscle group XXIII.  He had a scar measuring 2 x 0.1 cm.  The scar was not painful and/or unstable, and did not cause limitation of function.  

Given the nature of the injury and the history of the injury, no more than moderate disability has been shown.  As shown above, the objective evidence of record at most supports a finding of moderate disability.  To that end, the evidence is devoid of a showing of a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, hospitalization for a prolonged period for treatment of the wound, and/or evidence of an inability to keep up with work requirements.  Also, the more probative evidence is against a showing of palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles.  There was no recorded evidence of bony involvement.

The Board has considered the provisions of DeLuca, supra, and notes that, the VA examinations revealed flexion at most limited to 35 degrees without pain.  Furthermore, while there was evidence of fatigue, there was no evidence weakness, or lack of endurance following repetitive motion, and no additional limitation of motion in degrees with repetitive movement.  

The Board has considered whether a separate rating for scarring resulting from the shell fragment wounds of the neck is in order.  Scarring is rated under 38 C.F.R. § 4.118.  At no time during this appeal has the scar been of the severity and/or of size so as to warrant a compensable rating under the rating criteria pertaining to scars.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  Rather, examinations in April 2009 and February 2010 showed no evidence of scarring.  While the July 2012 VA examination disclosed a neck scar measuring 2 x 0.1 cm, it was not painful or unstable, and did not cause limitation of function.  The Board finds that the symptomatology described above is already contemplated in the 10 percent evaluation under Diagnostic Code 5323 as moderate muscle disability.  


ALL CLAIMS 

The Board acknowledges the Veteran's assertions that his disabilities are more severe than evaluated to include his reports of neck pain and decreased hearing.  The Veteran is competent to report his symptoms and has presented credible testimony. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds, however, that neither the lay or medical evidence demonstrates that the criteria for the next higher evaluation have been met.  The more probative evidence is that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned ratings are warranted and no more. Accordingly, the claims are denied. 

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  There are no exceptional or unusual factors with regard to the Veteran's disability.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  To the extent that the Veteran has complained of neck pain and decreased hearing, his symptoms are specifically contemplated by the rating criteria.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

An inferred claim for a total disability rating based on individual unemployability under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The Board notes, however, that there is no showing that his service connected disabilities render his unemployable.  Accordingly, an inferred claim for a total disability evaluation based on individual unemployability due to service connected disorders is not shown by the record.  


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied. 

Entitlement to an initial rating higher than 10 percent for tinnitus is denied.  

Entitlement to an initial rating higher than 10 percent for shell fragment wound to the neck, muscle group XXIII is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


